Citation Nr: 0611764	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hiatal hernia, 
currently rated as 10 percent disabling.  

2.  Entitlement to service connection for right wrist carpal 
tunnel syndrome.  

3.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on periods of active duty from October 
1954 to June 1964 and from January 1966 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision rendered by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issues of entitlement to service connection for right and 
left wrist carpal tunnel syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's hiatal hernia disability is manifested by 
esophagitis, gastroesophageal reflux disease (GERD), use of 
prescribed and over the counter medication, and occasional 
regurgitation; this does not equate to hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for hiatal hernia have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation - Hiatal Hernia

Under Diagnostic Code 7346, a 10 percent rating is assigned 
for hiatal hernia with two or more symptoms for the 30 
percent evaluation are present with less severity.  A 30 
percent rating is warranted hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005).  The Board notes that 38 C.F.R. 
§ 4.114 specifies that ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined.  A single evaluation will be assigned under 
the Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

Evidence of record shows findings of esophagitis, 
gastroesophageal reflux disease (GERD), use of prescribed as 
well as over the counter medication, and occasional 
regurgitation in an April 2004 VA examination report, in the 
January 2006 hearing transcript, and in VA treatment records 
dated from 2001 to 2005.  Competent medical evidence of 
record does not show that the veteran suffers from 
persistently recurrent regurgitation, dysphagia, or pyrosis 
that is accompanied by substernal or arm or shoulder pain or 
indicate that the veteran's service-connected digestive 
disability is productive of considerable impairment of 
health.  In fact, in the April 2004 VA examination report, 
the veteran's hiatal hernia was listed as "mild".  In 
addition, the Board acknowledges that evidence of record 
shows fluctuation in the veteran's weight.  However, VA 
treatment notes show the veteran specifically denied 
unexplained weight changes in April 2004.  Evidence of record 
also shows that the veteran was encouraged to limit salt as 
well as fat in his diet due to hypertension and 
hyperlipidemia.   

In this case, the Board finds that the veteran's 
symptomatology continues to more nearly approximate the 
criteria for a 10 percent rating under Diagnostic Code 7346.  
Consequently, the preponderance of the evidence is against 
the claim for entitlement to a disability rating in excess of 
10 percent for the veteran's service-connected hiatal hernia 
disability.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7346 (2005).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's increased rating claim was received in October 
2002.  Thereafter, in a December 2002 rating decision the RO 
denied the veteran's increased rating claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A November 2002 letter from VA as well as the January 2004 
statement of the case (SOC) issued by the RO complied with 
the four notice requirements listed above.  Moreover, to the 
extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by the 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
April 2004 supplemental statement of the case (SSOC).  
Consequently, he was aware of this provision.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the section 5103(a) notice was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, after the notice 
was provided, the case was readjudicated in an April 2004 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, service connection for the veteran's digestive 
disability has already been granted by the RO in a February 
1978 rating decision.  Consequently, the claim for service 
connection was substantiated and any defect in the section 
5103(a) notice concerning the elements of a service 
connection claim would be harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient treatment records, and 
private treatment records have been obtained and associated 
with the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
Board notes that the veteran had a VA examination to assess 
the severity of his service-connected hiatal hernia 
disability. 

Finally, the Board notes that the veteran submitted a waiver 
of agency of original jurisdiction in January 2006, for 
consideration of pertinent evidence added to the record after 
the issuance of the April 2004 SSOC.  See 38 C.F.R. § 20.1304 
(2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2005).




ORDER

Entitlement to an increased evaluation for hiatal hernia is 
denied.


REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  In this case, service medical 
records show that the veteran complained of pain and swelling 
in his left hand joint in his April 1976 retirement 
examination as well as tenderness and pain in his right hand 
in February and March 1966 treatment notes.  Evidence of 
record indicates that the veteran currently suffers from 
bilateral carpal tunnel syndrome.  Further, in a January 2006 
statement, the veteran's private physician indicated that he 
had reviewed the veteran's service medical records and noted 
it was "likely" that the veteran had carpal tunnel syndrome 
during military service.  The Board finds it necessary to 
obtain a VA medical examination for purposes of determining 
whether the veteran's current claimed right and left wrist 
disabilities are related to his active military service.

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to show whether the veteran 
has right and left wrist carpal tunnel 
syndrome and, if so, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to disease or 
injury during active military service.  
The claims folder and a copy of the 
REMAND should be made available to the 
examiner for review. 

2.  Thereafter, readjudicate the 
veteran's claims for entitlement to 
service connection for right and left 
wrist carpal tunnel syndrome.  If these 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and give them an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since April 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


